UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 For The Quarterly Period Ended March 31, 2010 OR o Transition Report Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 Commission File Number: 000-51801 ROSETTA RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 43-2083519 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Texas, Suite 2800, Houston, TX (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (713) 335-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer o Accelerated filer x Non-Accelerated filer o Smaller Reporting Company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yeso No x The number of shares of the registrant's Common Stock, $.001 par value per share, outstanding as of May 5, 2010 was 52,709,870. Table of Contents Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 Part II – Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 26 Item 4. Removed and Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Rosetta Resources Inc. Consolidated Balance Sheet (In thousands, except share amounts) March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Derivative instruments Prepaid expenses Other current assets Total current assets Oil and natural gas properties, full cost method, of which $81.6 million at March 31, 2010 and $42.3 million at December 31, 2009 were excluded from amortization Other fixed assets Accumulated depreciation, depletion, and amortization, including impairment ) ) Total property and equipment, net Deferred loan fees Deferred tax asset Derivative instruments - Other assets Total other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Royalties payable Derivative instruments Prepayment on gas sales Deferred income taxes Total current liabilities Long-term liabilities: Derivative instruments - Long-term debt Other long-term liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders' equity: Preferred stock,$0.001 par value; authorized 5,000,000 shares; no shares issued in 2010 or 2009 - - Common stock, $0.001 par value; authorized 150,000,000 shares; issued 51,556,040 shares and 51,254,709 shares at March 31, 2010 and December 31, 2009, respectively 51 51 Additional paid-in capital Treasury stock, at cost; 260,171 and 199,955 shares at March 31, 2010 and December 31, 2009, respectively ) ) Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes to the financial statements are an integral part hereof. 3 Table of Contents Rosetta Resources Inc. Consolidated Statement of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenues: Natural gas sales $ $ Oil sales NGL sales Total revenues Operating costs and expenses: Lease operating expense Depreciation, depletion, and amortization Impairment of oil and gas properties - Treating, transportation and marketing Production taxes General and administrative costs Total operating costs and expenses Operating income (loss) ) Other (income) expense: Interest expense, net of interest capitalized Interest income ) ) Other (income) expense, net ) ) Total other expense Income (loss) before provision for income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Earnings (loss) per share: Basic $ $ ) Diluted $ $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes to the financial statements are an integral part hereof. 4 Table of Contents Rosetta Resources Inc. Consolidated Statement of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income to net cash from operating activities: Depreciation, depletion and amortization Impairment of oil and gas properties - Deferred income taxes ) Amortization of deferred loan fees recorded as interest expense Amortization of original issue discount recorded as interest expense - Stock compensation expense Change in operating assets and liabilities: Accounts receivable Prepaid expenses Other current assets ) Other assets (8 ) ) Accounts payable ) Accrued liabilities ) ) Royalties payable ) ) Net cash provided by operating activities Cash flows from investing activities Acquisition of oil and gas properties - ) Additions of oil and gas assets ) ) Disposals of oil and gas properties and assets 21 - Other - ) Net cash used in investing activities ) ) Cash flows from financing activities Borrowings on revolving credit facility Proceeds from stock options exercised - Purchases of treasury stock ) ) Net cash provided by financing activities Net decrease in cash ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures: Capital expenditures included in accrued liabilities $ $ The accompanying notes to the financial statements are an integral part hereof. 5 Table of Contents Rosetta Resources Inc. Notes to Consolidated Financial Statements (unaudited) (1) Organization and Operations of the Company Nature of Operations.Rosetta Resources Inc. (together with its consolidated subsidiaries, the “Company”) is an independent oil and gas company that is engaged in oil and natural gas exploration, development, production and acquisition activities in the United States. The Company’s operations are concentrated in the core areas of the Sacramento Basin of California, the Rockies and South Texas.Additionally, the Company has non-core positions in the State Waters of Texas and the Gulf of Mexico. These interim financial statements have not been audited.However, in the opinion of management, all adjustments, consisting of only normal recurring adjustments necessary to fairly state the financial statements have been included.Results of operations for interim periods are not necessarily indicative of the results of operations that may be expected for the entire year.In addition, these financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all disclosures required for financial statements prepared in conformity with accounting principles generally accepted in the United States of America.These financial statements and notes should be read in conjunction with the Company’s audited Consolidated Financial Statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 ("2009 Annual Report"). Certain reclassifications of prior year balances have been made to conform them to the current year presentation.These reclassifications have no impact on net income (loss). (2) Summary of Significant Accounting Policies The Company has provided a discussion of significant accounting policies, estimates and judgments in its 2009 Annual Report. Principles of Consolidation.The accompanying consolidated financial statements as of March 31, 2010 and December 31, 2009 and for the three months ended March 31, 2010 and 2009 contain the accounts of the Company and its majority owned subsidiaries after eliminating all significant intercompany balances and transactions. Recent Accounting Developments The following recently issued accounting developments have been applied or may impact the Company in future periods. Fair Value Measurements.In January 2010, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance related to improving disclosures about fair value measurements. This guidance requires separate disclosures of the amounts of transfers in and out of Level 1 and Level 2 fair value measurements and a description of the reason for such transfers. In the reconciliation for Level 3 fair value measurements using significant unobservable inputs, information about purchases, sales, issuances and settlements shall be presented separately. These disclosures will be required for interim and annual reporting periods effective January 1, 2010, except for the disclosures related to the purchases, sales, issuances and settlements in the roll forward activity of Level 3 fair value measurements, which are effective on January1, 2011.The application of this guidance for the period ended March 31, 2010 for Level 1 and Level 2 fair value measurements did not have an impact on the Company’s fair value disclosures or the consolidated financial position, results of operations or cash flows.The guidance for Level 3 fair value measurements will require additional disclosures in future periods but will not impact the Company’s consolidated financial position, results of operations or cash flows. Subsequent Events.In May 2009, the FASB issued authoritative guidance on subsequent events to incorporate accounting guidance that originated as auditing standards into the body of authoritative literature issued by the FASB.This guidance requires the evaluation of subsequent events through the date the financial statements are issued or are available for issue and the disclosure of the date through which subsequent events were evaluated and the basis for that date.This guidance is effective for interim and annual financial periods ending after June 15, 2009.The Company adopted the requirements of this guidance for the period ended June 30, 2009 and the adoption did not have a significant impact on the Company’s consolidated financial position, results of operations or cash flows.On February 25, 2010, the FASB amended this guidance to remove the requirement to disclose the date through which an entity has evaluated subsequent events. Variable Interest Entities. In June2009, the FASB issued authoritative guidance related to variable interest entities which changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting rights should be consolidated and modifies the approach for determining the primary beneficiary of a variable interest entity. This guidance will require a reporting entity to provide additional disclosures about its involvement with variable interest entities and any significant changes in risk exposure due to that involvement. The guidance related to variable interest entities is effective on January1, 2010.The Company applied this guidance for the period ended March 31, 2010 and it did not have an impact on the Company’s consolidated financial position, results of operations or cash flows. 6 Table of Contents (3) Property and Equipment The Company’s total property and equipment consist of the following: March 31, December 31, (In thousands) Proved properties $ $ Unproved/unevaluated properties Gas gathering system and compressor stations Other fixed assets Total property and equipment, gross Less: Accumulated depreciation, depletion, and amortization,including impairment ) ) Total property and equipment, net $ $ In the first quarter of 2010, the Company increased its working interest in certain properties in South Texas from 70% to 100% for $12.5 million. In addition, the Company also purchaseda non-producing leasehold in South Texas for $11.3 million. The Company capitalizes internal costs directly identified with acquisition, exploration and development activities. The Company capitalized $1.7 million and $1.0 million of internal costs for the three months ended March 31, 2010 and 2009, respectively. Included in the Company’s oil and gas properties are asset retirement costs of $21.9 million at both March 31, 2010 and December 31, 2009. Oil and gas properties include costs of $81.6 million and $42.3 million at March 31, 2010 and December 31, 2009, respectively, that were excluded from capitalized costs being amortized.These amounts primarily represent acquisition costs of unproved properties and unevaluated exploration projects in which the Company owns a direct interest.The increase from December 31, 2009 to March 31, 2010 is a result of leasehold acquisitions andthe costs associated with unevaluated wells in the Rockies. Pursuant to full cost accounting rules, the Company must perform a ceiling test each quarter on its proved oil and gas assets within each separate cost center.The Company’s ceiling test was calculated using a twelve-month average price using first day of the month prices, adjusted for hedges, of gas and oil at March 31, 2010, which were based on a Henry Hub gas price of $3.98 per MMBtu and a West Texas Intermediate oil price of $66.13 per Bbl (adjusted for basis and quality differentials).Utilizing these prices, the calculated ceiling amount exceeded the net capitalized cost of oil and gas properties.As a result, no write-down was recorded at March 31, 2010.It is possible that a write-down of the Company's oil and gas properties could occur in the futureshould oil and natural gas prices decline, the Company experiences significant downward adjustments to its estimated proved reserves, and/or the Company's commodity hedges settle and are not replaced. At March 31, 2009, the Company’s ceiling test was calculated using hedge adjusted market prices of gas and oil at March 31, 2009, which were based on a Henry Hub gas price of $3.63 per MMBtu and a West Texas Intermediate oil price of $46.00 per Bbl (adjusted for basis and quality differentials).As of March 31, 2009, the ceiling test calculation dictated that prices and costs in effect as of the last day of the quarter be held constant.Cash flow hedges of natural gas production in place at March 31, 2009increased the calculated ceiling value by approximately $79.7 million (pre-tax).Based upon this analysis, a non-cash, pre-tax write-down of $379.5 million was recorded at March 31, 2009. 7 Table of Contents (4) Commodity Hedging Contracts and Other Derivatives The following financial fixed price swap and costless collar transactions were outstanding with associated notional volumes and average underlying prices that represent hedged prices of commodities at various market locations at March 31, 2010: Settlement Period Derivative Instrument Hedge Strategy Notional Daily Volume MMBtu Total of Notional Volume MMBtu Average Floor/Fixed Prices MMBtu Average Ceiling Prices MMBtu Natural Gas Production Hedged (1) Fair Market Value Asset/(Liability) (In thousands) Swap Cash flow $ $
